—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant has failed to preserve for our review his contention that he was deprived of a fair trial by the cumulative effect of improper comments made by the prosecutor during summation (see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324; People v Dunn, 158 AD2d 941, lv denied 76 NY2d 734) and we decline to review the issue in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County *966Court, Burke, J. — Sodomy, 1st Degree.) Present — Denman, P. J., Green, Balio, Boehm and Davis, JJ.